Citation Nr: 0844175	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-21 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to a service-connected cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1987 and from May 1989 to February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for migraine headaches, to include as 
secondary to a service-connected cervical spine disability.  
The Board remanded this claim for additional development in 
August 2007.  


FINDING OF FACT

The evidence shows it is as likely as not that the veteran's 
current migraine headaches are shown to be aggravated by her 
service-connected cervical spine disability.  


CONCLUSION OF LAW

The veteran's current migraine headaches are aggravated by 
her service-connected cervical spine disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's migraine headaches, however, are not 
diseases subject to presumptive service connection.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that she is entitled to service 
connection on a secondary basis for her migraine headaches 
due to her service-connected cervical spine disability.  

On VA examination in October 2007, the veteran complained of 
severe unilateral throbbing headaches that lasted from 
several hours to several days.  She reported that she 
occasionally had headaches which lasted for two to three days 
in duration.  She stated that she had experienced 
approximately eight incapacitating headaches over the 
previous month which had prevented her from engaging in 
physical activity.  She reported that in addition to the 
eight incapacitating headaches, she had also experienced more 
minor headaches over the previous month which were milder in 
severity.  Examination revealed that the veteran's headaches 
were associated with photophobia, phonophobia, nausea, 
vomiting, and occasional circumoral paresthesia limited to 
the left side of the face.  The veteran was diagnosed with 
migraine headaches.  The examiner reviewed the entire claims 
file and opined that it was most likely that her current 
migraine headaches were exacerbated by her service-connected 
cervical strain.  The examiner noted that the veteran may 
have been predisposed to development of migraine headaches 
despite cervical disease but explained that it was 
nevertheless a clear anatomical fact that the pathophysiology 
of migraines was associated with physiologic disturbance in 
the ventral, spinal, trigeminal, thalamic tract, which 
involved the spinal nucleus of the trigeminal nerve extending 
into the cervical region.  The examiner further stated that 
many patients with migraine headaches had cervical complaints 
as well and that many of the veteran's treatment visits in 
service for neck pain may have been migraines in nature that 
were not clearly documented or diagnosed at the time.  The 
examiner concluded that the veteran's current migraine 
headaches were most definitely related to and/or exacerbated 
by her service-connected cervical strain.  

In a June 2008 addendum to the October 2007 VA examination, 
the VA examiner noted that there was no clear documentation 
of migraine headache complaints following the veteran's motor 
vehicle accident in service.  The examiner further stated 
that the veteran had documented cervical strain after the 
motor vehicle accident and that she had denied any problems 
with chronic headaches on her entrance examination.  The 
examiner opined that the veteran's complaints of migraine 
headaches were not related to her service-connected cervical 
strain.

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board has analyzed the available evidence and finds that 
the October 2007 opinion from the VA examiner is probative as 
to whether the veteran's current migraine headaches were 
aggravated by her service-connected cervical spine 
disability.  In placing great weight on the October 2007 
opinion, the Board notes that opinion is based on a thorough 
medical examination, provides adequate rationale, and is 
detailed in its explanation.  In forming the opinion, the VA 
examiner explained how there was a clear anatomical link 
between migraine headaches and the cervical spine region.  
Some factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).

The Board notes that the June 2008 addendum to the VA 
examination is probative only in so far as it shows that the 
veteran's migraine headaches were not a pre-existing 
disability that were aggravated during service since she was 
not found to have migraine headaches at her entrance 
examination and did not have any documented complaints of 
migraine headaches after the motor vehicle accident in 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
Therefore, the October 2007 VA opinion with June 2008 
addendum shows overall that the veteran's migraine headache 
disability, though not a pre-existing disability that was 
aggravated by service, is a current disability that was 
aggravated by her service-connected cervical spine 
disability.  The Board accordingly finds the October 2007 VA 
medical opinion with June 2008 addendum to be probative as to 
whether the veteran's migraine headaches were related to her 
service-connected cervical spine disability because the 
examiner provided a detailed, persuasive opinion based on a 
comprehensive examination and adequate rationale.  

Accordingly, the Board finds that service connection for the 
veteran's migraine headaches, as secondary to her service-
connected cervical spine disability, is warranted because the 
evidence establishes that it is as likely as not that the 
migraine headaches are aggravated by the service-connected 
cervical spine disability.   

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the migraine headaches were proximately 
due to her service-connected cervical spine disability.  
Therefore, service connection for migraine headaches must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for migraine headaches, to include as 
secondary to a service-connected cervical spine disability, 
is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


